Citation Nr: 1826536	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-24 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).    

2.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.  

3.  Entitlement to an initial rating in excess of 20 percent for a cervical spine disability.  

4.  Entitlement to service connection for a chin disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified at hearings before Decision Review Officers (DROs) at the RO in Milwaukee, Wisconsin in July 2014 and May 2015.  

The Board notes that the Veteran was granted service connection for radiculopathy of the right and left lower extremity as secondary to the service-connected lumbar spine disability in a May 2016 rating decision.  The Veteran has not disagreed with the ratings or effective dates assigned.  As such, those issues are not currently before the Board.  

The issues of entitlement to an initial increased rating for PTSD, an increased initial rating for lumbar and cervical spine disabilities, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a currently diagnosed chin disability.  


CONCLUSION OF LAW

Criteria for service connection for a chin disability are not met.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been associated with the claims file. 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Historically, the Veteran submitted a claim of entitlement to service connection for a chin disability in August 2011.  The claim was denied in an August 2012 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The law allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  38 U.S.C. § 1154(b).  However, the provisions of 38 U.S.C. § 1154(b) do not provide a substitute for nexus evidence.  They only serve to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Clyburn v. West, 12 Vet. App. 296 (1999).

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for a disability of the chin.   

VA outpatient treatment reports and the records from the SSA do not reflect any complaints, findings, or treatment for a chin disability.   

At a July 2012 VA examination, the Veteran indicated that he sustained an injury to his chin when he fell during a mortar attack in Vietnam.  The examination did not reveal any current complaints, findings, or treatment for the Veteran's claimed chin disability.  Moreover, a disability of the chin was not diagnosed.  

As a result, there is no evidence to establish the presence of a chin disability during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The best evidence at this time simply fails to establish the current presence of a disability of the chin.  Consequently, entitlement to service connection for a chin disability is denied.


ORDER

Entitlement to service connection for a chin disability is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

Regarding the lumbar and cervical spine disabilities, the Veteran was last provided VA examinations in connection with his service-connected lumbar and cervical spine disabilities in March 2015.  Subsequent to the March 2015 VA examinations, the Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA spine and neck examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA spine and neck examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, new examinations are necessary to decide the lumbar and cervical spine disability claims.

The Veteran was last afforded a VA examination for his service-connected PTSD in February 2015.  At the July 2015 DRO hearing the Veteran indicated that his PTSD had worsened.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In order to properly adjudicate the claim, a VA psychiatric examination should be obtained to determine the current nature and severity of the service-connected PTSD.

The Board observes that the development and readjudication of the Veteran's appeal for increased ratings may affect his combined evaluation during the appeal period under consideration for the TDIU appeal.  As such, the increased rating issues are inextricably intertwined, and adjudication of the Veteran's TDIU appeal must be deferred at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Additionally, the Veteran indicated at his most recent hearing that he had sought treatment for his PTSD at VA.  On remand, any VA treatment records that are not of record should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment reports dated since February 2016.  Any negative responses should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his lumbar and cervical spine disabilities.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.

With regard to the Veteran's service-connected lumbar and cervical spine disabilities, range of motion testing should be accomplished and reported for the thoracolumbar and cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement, excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  All neurological manifestations should be included in the examination report.

The examiner should also discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations.

A complete rationale must be included for all proffered opinions. 

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner should also discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations.

4.  Inform the Veteran that he must report for any scheduled examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

5.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


